Citation Nr: 1037582	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-11 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected residuals of a cervical spine fracture at C6-7 
with fusion and traumatic arthritis, currently rated as 30 
percent disabling.

2.  Entitlement to service connection for arthritis of the 
bilateral shoulders.

3.  Entitlement to service connection for arthritis of the left 
hip.

4.  Entitlement to service connection for residuals of prostate 
cancer, to include a speech impediment.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, a September 2004 rating decision issued 
by the VA RO in St. Petersburg, Florida, and a May 2005 rating 
decision issued by the VA RO in Huntington, West Virginia.  In 
the January 2004 rating decision, the RO denied, inter alia, an 
increased disability rating for the service-connected residuals 
of a cervical spine fracture at C6-7 with fusion and traumatic 
arthritis, rated as 30 percent disabling.  In the September 2004 
decision, the RO denied service connection for prostate cancer 
and denied entitlement to a TDIU.  In the May 2005 decision, the 
RO confirmed and continued a 30 percent disability rating for the 
service-connected residuals of a cervical spine fracture at C6-C7 
with fusion and traumatic arthritis, denied service connection 
for arthritis of the bilateral shoulders and left hip, and denied 
entitlement to a total disability rating based on unemployability 
due to service-connected disability (TDIU).  

The Veteran appealed the January 2004 and September 2004 
determinations in a signed statement received at the RO in 
October 2004.  The RO has not yet issued a Statement of the Case 
(SOC) with respect to the issue of service connection for 
prostate cancer and for a TDIU.  (This matter is addressed in the 
Remand portion of this document). 

The Veteran's Notice of Disagreement with the May 2005 decision 
was received at the RO in June 2005.  The RO issued a Statement 
of the Case (SOC) addressing the increased rating issue and the 
denial of service connection for arthritis of the shoulders and 
left hip in February 2007.  The Veteran perfected his appeal as 
to these issues with the submission of a timely substantive 
appeal (VA Form 9), which was received at the RO in April 2007.  

The Veteran was scheduled to testify at a personal hearing before 
a Veterans Law Judge sitting at the RO; however, he failed to 
report to the scheduled hearing.  The Veteran has neither 
requested to reschedule the hearing nor provided good cause for 
his failure to report; thus, his request for his hearing is 
deemed withdrawn.  

The issues of entitlement to service connection bilateral 
shoulder arthritis, left hip arthritis, residuals of prostate 
cancer and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Ankylosis of the cervical spine has never been demonstrated, 
and the service-connected residuals of a cervical spine fracture 
at C6-7 with fusion and traumatic arthritis is not shown to be 
productive of incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 4 weeks during a 12-
month period.

2.  The neurological impairment associated with the service-
connected cervical spine fracture at C6-7 with fusion and 
traumatic arthritis is shown to be no more than mild in degree.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess 
of 30 percent for the service-connected residuals of a cervical 
spine fracture at C6-7 with fusion and traumatic arthritis have 
not been met at any time during the appeal period.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40,4.45,4.59, 4.71a, Diagnostic Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the increased rating claim, the RO provided the 
appellant pre-adjudication notice by letter dated in October 
2003.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate an increased rating claim and 
the relative duties of VA and the claimant to obtain evidence.  

In other letters sent to the Veteran after the initial 
adjudication, such as in February 2009 and April 2009, the 
Veteran was notified of the law and regulation regarding the 
assignment of effective dates and disability ratings for all 
grants of service connection.  The February 2009 letter also 
provided the Veteran with the relevant rating criteria applicable 
to his claim for an increased rating for the service-connected 
cervical spine disability, including the criteria at Diagnostic 
Code 5003 for arthritis, and Diagnostic Code 5242 for 
degenerative arthritis of the spine.  

The notices provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  Importantly, the 
Veteran failed to report to a scheduled hearing and failed to 
report to examinations scheduled on his behalf.  No explanation 
has been provided for his failure to report.  All known and 
available records relevant to the increased rating issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  In a 
statement received at the RO in February 2009, the Veteran 
indicated that he had no further evidence to submit to support 
his claim.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time. 


II.  Increased Ratings

The Veteran seeks increased ratings for the service-connected 
residuals of a cervical spine fracture at C6-7 with fusion and 
traumatic arthritis (cervical spine disability) rated as 30 
percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

It is appropriate to consider whether separate ratings should be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Historically, service connection for the Veteran's cervical spine 
disability was initially granted pursuant to a January 1970 
rating decision, issued within a couple of months after his 
discharge from service.  An initial 30 percent rating was 
assigned effective from May 3, 1979 and a separate 10 percent 
rating was assigned for radiculitis of the cervical nerves, 
bilateral.  The 30 percent rating for the orthopedic 
manifestations has remained in effect since the initial grant of 
service connection, but in the January 2004 rating decision, the 
RO awarded an additional 10 percent disability rating for 
radiculitis of the upper extremities by separating the right and 
left upper extremity radiculitis into two separate disabilities, 
thereby recharacterizing the radiculitis as:  "radiculitis, 
cervical nerves, left ulnar" and "radiculitis, cervical nerves, 
right side" with a 10 percent disability rating assigned for 
each upper extremity.  

The 30 percent disability rating assigned for the orthopedic 
manifestations has been assigned since the effective date of 
service connection, and pursuant to rating criteria in effect 
prior to September 2003.  A new rating formula for the spine 
became effective September 26, 2003, just days before the RO 
received the Veteran's current claim for an increased rating.  
Rating decisions in January 2004, and May 2005 denied the 
Veteran's claim for increase, pursuant to the new rating formula.  
As the Veteran's claim for increase was received at the RO on 
September 29, 2003, after the new rating formula became 
effective, the Veteran's cervical spine disability must 
hereinafter be rated pursuant to the revised criteria, in effect 
at the time the claim was filed.  

Disabilities of the spine, such as spinal fusion (Diagnostic Code 
5241) or degenerative arthritis of the spine (Diagnostic Code 
5242), for example, are to be rated pursuant to the General 
Rating Formula for Diseases and Injuries of the Spine.  Under the 
new rating formula, intervertebral disc syndrome should be 
evaluated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, as it applies to the cervical spine, a 10 percent rating 
is assigned for forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.

A 20 percent rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for forward flexion of the 
cervical spine at 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine.

A 100 percent rating is assigned for unfavorable ankylosis of the 
entire spine.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Intervertebral disc syndrome (preoperatively or postoperatively) 
is evaluated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under §4.25.

When rating based on incapacitating episodes, a 10 percent rating 
is assigned based on incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during the 
past 12 months.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.  A 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.

Traumatic arthritis, under Diagnostic Code 5010 is to be rated on 
limitation of motion of the affected parts, as arthritis 
degenerative.  Diagnostic Code 5003, degenerative arthritis, 
requires rating according to the limitation of motion of the 
affected joints, if such would result in a compensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is assigned for each such major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is assigned 
for arthritis with x-ray involvement of 2 or more major joints or 
2 or more minor joint groups.  A 20 percent rating is assigned 
for arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more major joint groups, with occasional 
incapacitating exacerbations.  The regulations pertaining to 
arthritis have not been amended.

The neurologic rating guidelines are found at 38 C.F.R. Part 4; 
these direct consideration of, among other things, complete or 
partial loss of use of one or more extremities.  Reference is to 
be made to the appropriate bodily system of the schedule.  In 
rating peripheral nerve injuries, attention should be given to 
the relative impairment in motor function, trophic changes or 
sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe 
incomplete paralysis.  Absent organic changes, the maximum rating 
will be moderate, unless sciatic nerve involvement is shown.  38 
C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by a 
dull and intermittent pain, of typical distribution, so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic douloureux, 
or trifacial neuralgia, may be rated up to complete paralysis of 
the affected nerve.  38 C.F.R. § 4.124.

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates a 
degree of lost or impaired function that is substantially less 
than that which is described in the criteria for an evaluation 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement, when bilateral 
the ratings are combined with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

The Veteran's radiculitis of the upper extremities is evaluated 
pursuant to the criteria found at 38 C.F.R. § 4.124a, Diagnostic 
Code 8516.  Under this Code, mild incomplete paralysis of either 
extremity warrants a 10 percent rating.  Moderate incomplete 
paralysis warrants a rating of 20 percent for the minor 
extremity, and a 30 percent rating for the major extremity.  
Severe incomplete paralysis warrants a 30 percent rating for the 
minor extremity, and a 40 percent rating for the major extremity.  
A maximum evaluation of 50 percent for the minor extremity and 60 
percent for the major extremity for complete paralysis of the 
ulnar nerve of the major upper extremity, which is defined as 
being manifested by the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked atrophy 
in the dorsal interspace and thenar and hypothenar eminences; 
loss of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the thumb; 
and weakened flexion of the wrist.

At a VA examination in November 2003, the Veteran described his 
neck pain as burning and aching in nature, much worse since the 
initial grant of service connection.  The pain was severe and was 
relieved by rest and medication.  The pain affected the entire 
neck area with aching and burning down to the lower back.  
According to the examiner, the Veteran was able to engage in most 
activities of daily living including brushing his teeth, taking a 
shower, vacuuming, driving a car, and climbing stairs.  The 
Veteran was able to take out the trash and walk.  He was unable 
to cook, shop, perform gardening activities or push a lawn mower.

Range of motion of the cervical spine was as follows:  flexion 
was from 0 to 25 degrees, extension was from 0 to 25 degrees; 
right and left lateral flexion was from 0 to 30 degrees.  Right 
rotation was from 0 to 50 degrees and left rotation was from 0 to 
40 degrees.  Pain began at the stated endpoints at all motions.  
Range of motion of the spine was additionally limited by pain, 
fatigue, weakness, lack of endurance and pain had the major 
functional impact.  There was no ankylosis of the spine.  There 
were signs of intervertebral disc syndrome.  

Neurologically, there was chronic and permanent C5, C6, and C7 
spinal nerve involvement revealing findings of neuralgia.  There 
was sensory dysfunction with findings of numbness with decreased 
sensation.  Neurological examination of the upper extremities 
revealed that motor function was within normal limits.  Sensory 
function was abnormal with findings of numbness and decreased 
sensation more left than right.  The right and left upper 
extremity reflexes revealed biceps jerk and triceps jerk at 2+.

In a December 2003 statement, the Veteran's private chiropractor 
noted that the Veteran had severely restricted spinal motion in 
all planes, and that cervical spondylosis and arthrosis was seen 
on his cervical radiographs to a severe degree.  The chiropractor 
indicated that the Veteran continued to receive regular 
chiropractic treatments to manage his pain and stiffness.

The Veteran's private certified massage therapist also wrote that 
the Veteran received therapeutic massage therapy for his neck and 
back twice monthly.  

At a July 2004 VA examination, the Veteran described his neck 
pain as similar to that described in November 2003.  The Veteran 
reported incapacitating episodes as often as three times per year 
which last for two days; thus over the past year the Veteran had 
three incidents of incapacitation for a total of six days, 
according to his private physician.  On examination of the 
cervical spine, there was evidence of radiating pain on movement 
with no evidence of muscle spasm.  There was no evidence of 
tenderness.  Range of motion was as follows:  Flexion was from 0 
to 15 degrees.  Extension was from 0 to 20 degrees.  Right and 
left lateral flexion was from 0 to 5 degrees and right and left 
rotation was from 0 to 60 degrees.  Pain began at each endpoint.  
Range of motion was additionally limited by pain and pain had the 
major functional impact.  It was not additionally limited by 
fatigue, weakness, lack of endurance or incoordination.  There 
was no ankylosis.  There were signs of intervertebral disc 
syndrome.  X-ray of the cervical spine showed previous surgical 
fusion.  Multiple level fusion was noted at C6-7 with posterior 
fusion wire, C4 through 7 vertebra appear to be fused.  Advanced 
degenerative change was present at C3-4 with some disc space 
narrowing and osteophyte formation.  There was encroachment on 
the neural foramen bilaterally at this process.  

Neurologically, the examiner noted C-6-C7 spinal nerve and ulnar 
nerve distribution involvement revealing findings of neuralgia.  
There was sensory dysfunction with findings of decreased 
sensation, ulna side, left upper extremity.  On neurological 
examination, motor function was within normal limits bilaterally.  
Sensory function was abnormal with findings of decreased 
sensation, ulnar side of left upper extremity.  The right upper 
extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  
The left upper extremity reflexes revealed biceps jerk 2+ and 
triceps jerk 2+.

There was no change in the diagnosis.  The examiner concluded 
that the effect of the condition on the Veteran's daily and 
occupational activities included difficulty executing tasks that 
required the use of the left upper extremity and performing tasks 
that required lifting and bending.  

The Veteran was scheduled for another VA examination for the 
cervical spine in May 2009; however he failed to report to the 
scheduled examination.  The Veteran did not provide good cause 
for his failure to report.  

Significantly, when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record; however, 
when the examination is scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Even considering the findings from the VA examinations in 
November 2003 and July 2004, the criteria are not met for the 
assignment of a disability rating in excess of 30 percent for the 
service-connected cervical spine disability on the basis of 
orthopedic manifestations.  According to the General Rating 
Formula, ankylosis of the cervical spine must be shown in order 
to warrant a rating in excess of 30 percent, and this in not 
demonstrated on VA examination in November 2003 or July 2004, or 
in any of the private records submitted by the Veteran.  
Likewise, a rating in excess of 30 percent based on 
incapacitating episodes of intervertebral disc syndrome requires 
incapacitating episodes having a total duration of at least 4 
weeks during a 12-month period, and this has also never been 
demonstrated.  

The Board is mindful of the Veteran's severe limitation of motion 
of the cervical spine, and the degenerative changes that have 
worsened over the course of the time since the effective date of 
service connection; however, despite the pain this may cause, the 
criteria are not met for the assignment of a higher disability 
rating in this case given the lack of unfavorable ankylosis and 
the requisite amount of incapacitating episodes of intervertebral 
disc syndrome.  

In this regard, however, it should be noted that the Veteran's 
radiating pain and numbness as a result of the service-connected 
cervical spine disability have already been separately service 
connected as a neurological component.  Specifically, service 
connection has been established for radiculitis of the cervical 
nerves, left ulnar, rated as 10 percent disabling, and 
radiculitis, cervical nerves, right side, rated as 10 percent 
disabling.  The medical evidence of record does not support the 
assignment of the next higher rating for neurological impairment 
for either upper extremity.  On both examinations, in November 
2003 and July 2004, the Veteran's motor strength was normal and 
his neurological deficiency was noted to be wholly sensory.  
Neuralgia was indicated, but given the normal motor examination 
and the lack of trophic changes or considerable functional 
impairment, the neuralgia cannot be considered more than mild in 
degree.  Thus, the Veteran is adequately compensated for 
orthopedic and neurologic impairment as a result of the cervical 
spine disability.  

Moreover, and significantly, the Veteran failed to report, 
without good cause to his scheduled examination of the cervical 
spine in May 2009.  As noted above, when a claimant fails to 
report for an examination scheduled in conjunction with a claim 
for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
significant complaints of pain and numbness in the neck, back and 
throughout the upper extremities, affecting his ability to do 
physical activities.  Any functional impairment, however, already 
has been considered by the 30 percent rating assigned for 
degenerative joint and disc disease under Diagnostic Codes 5010-
5242 and the separate 10 percent ratings assigned for 
radiculopathy of the right and left upper extremities under DC 
8516.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1.

Based on the foregoing evidence, there is no basis on which to 
assign a higher schedular disability rating for the service-
connected cervical spine disability.  The preponderance of the 
evidence is against the claim; there is no doubt to be resolved; 
and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.  

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
cervical spine disability under consideration here has caused 
marked interference with employment, has necessitated frequent 
periods of hospitalization beyond those noted above, or otherwise 
renders impracticable the application of the regular scheduler 
standards.  Although the Veteran reported having difficulty 
executing tasks that required the use of his left upper 
extremity, physical examination showed that motor function was 
within normal limits, and motor strength of the upper extremities 
were normal.  His impairment was solely sensory.  The regular 
scheduler standards contemplate the symptomatology shown in this 
case.  In essence, there is no evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular scheduler standards.  
As such, referral for consideration for an extraschedular 
evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); 
Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased disability rating for the service-connected 
residuals of a cervical spine fracture at C6-7 with fusion and 
traumatic arthritis is denied.





REMAND

The Veteran seeks separate grants of service connection for a 
bilateral shoulder arthritis and left hip arthritis.  At the 
November 2003 VA examination, the examiner indicated that the 
Veteran's neck disability results in pain in the upper back area 
with functional impairment including the left shoulder and hand 
nerve impairment which was starting to affect the right shoulder.  

At a VA examination in July 2004, the examiner stated that the 
Veteran had been suffering from arthritis due to trauma of the 
bilateral shoulders, and, based on the Veteran's report, it is a 
direct result of the service-connected neck disability.  The 
Veteran also asserts that he has left hip arthritis as a result 
of bone removal from the left hip used for his cervical spine 
fusion.  

Significant limitation of motion of the shoulders and left hip 
was noted; however, it does not appear that x-rays of the 
shoulders or left hip were taken to determine whether 
degenerative changes exist in these joints.  Furthermore, the 
July 2004 VA examination refers to a "VA established diagnosis 
of arthritis due to trauma of the bilateral shoulders" and a 
"VA established diagnosis of arthritis due to trauma of the left 
hip;" however, there is no previously established VA diagnosis 
of either of these conditions.  The previous VA examination in 
November 2003 noted only that the Veteran had complaints of 
shoulder pain associated with the service-connected radiculitis 
of the cervical nerves including the left ulnar nerve.  This 
examination report did not, however, provide a diagnosis of 
arthritis of the shoulder joints, or arthritis of the left hip 
joint.  

The Veteran maintains that he has arthritis of the shoulders and 
left hip that are related to his service-connected cervical spine 
disability.  More specifically with regard to the left hip, the 
Veteran maintains that his in-service cervical spine fusion 
surgery involved taking bone from his left hip to use in his 
neck.  Although the personnel records confirm the in-service 
cervical spine injury and surgery, the only service treatment 
records (STRs) that have been associated with the claims file are 
the entrance and discharge physical examination reports and the 
Medical Evaluation Board report.  There are no other STRs of 
record.  

The July 2004 VA examination noted significant limitation of 
motion of the shoulders and left hip, but did not provide a 
diagnosis or confirm the presence of arthritis.  Moreover, there 
was no opinion provided as to whether any current shoulder and/or 
left hip orthopedic disability is caused by or aggravated by the 
service-connected cervical spine disability.  

VA is obligated to provide an adequate examination once it 
chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  Thus, because the Veteran was provided with an 
examination in July 2004, it is expected that any such an 
examination will be adequate as to the purpose for which it was 
administered, which in this case was to obtain a diagnosis of and 
opinion as to etiology of any current shoulder and/or hip 
arthritis.  That was not accomplished with respect to the July 
2004 VA examination.  Importantly, the Veteran was scheduled for 
a VA examination in May 2009 and he failed to report to that 
examination.  However, the record clearly reflects that the May 
2009 examination was scheduled solely for the purpose of 
evaluating the current nature and severity of the service-
connected cervical spine disability, and not to determine the 
likely etiology of any shoulder and/or left hip arthritis.  As 
such, the Veteran should be provided an opportunity to appear for 
a VA examination in conjunction with his claims of service 
connection for left hip arthritis and bilateral shoulder 
arthritis.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition can be service-
connected under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In reaching this determination as to aggravation of a nonservice-
connected disability, consideration is required as to what the 
competent evidence establishes as the baseline level of severity 
of the nonservice-connected disease or injury (prior to the onset 
of aggravation by service-connected condition), in comparison to 
the medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  These findings as 
to baseline and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  

Thus, if arthritis of the shoulders and/or the left hip is found 
on examination, then a determination should be made as to whether 
any arthritis is secondary to, or aggravated by, the service-
connected cervical spine disability.  If aggravation is found, 
then the level of disability attributable to the aggravation must 
be determined.

The Veteran also seeks entitlement to service connection for 
residuals of prostate cancer and entitlement to a TDIU.  A 
September 2004 rating decision denied service connection for 
prostate cancer and a TDIU; and, the Veteran's disagreement with 
that decision was received at the RO in October 2004.  

Although the Veteran did not specifically state that his 
correspondence was a "Notice of Disagreement" he did 
specifically state that he wanted to appeal the RO's rating 
decision.  It is well-established that VA must construe NODs and 
Substantive Appeals liberally.  See 38 C.F.R. §§ 20.201, 20.302 
(2009); see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA 
must liberally construe all documents filed by a claimant).  
Considering the totality of circumstances presented, the 
correspondence received in October 2004, meets the requirements 
for a valid NOD of the RO's January 2004 determination.  The RO 
has yet to issue a Statement of the Case addressing these issues.  

Moreover, with regard to the TDIU claim, the Veteran's TDIU claim 
was again denied in the May 2005 rating decision, and the NOD 
received in June 2005 specifically addressed the issue of 
unemployability, yet, the RO has yet to issue a Statement of the 
Case addressing this issue.  

As such, the RO is now required to send the Veteran a Statement 
of the Case as to the issues of service connection for residuals 
of prostate cancer and entitlement to a TDIU in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where a Notice 
of Disagreement has been submitted, the veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of the 
Case is a procedural defect requiring a remand.  Manlincon v. 
West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Contact all possible sources to obtain 
the Veteran's service treatment records, 
including, if necessary, the military 
hospital(s) at which his February 1967 
cervical spine surgery was performed.

2.  With appropriate authorization from the 
Veteran, obtain and associate with the 
claims file all private treatment records 
identified by the Veteran as pertinent to 
the Veteran's claims of service connection 
for arthritis of the bilateral shoulders 
and left hip.  Also, associate with the 
claims file all available VA medical 
records dating from November 2006 which are 
pertinent to the claims on appeal.  

3.  After completion of #1 and #2 above, 
schedule the Veteran for a VA orthopedic 
examination to determine the current nature 
and likely etiology of the claimed 
bilateral shoulder arthritis and left hip 
arthritis.  All indicated x-rays and 
laboratory tests should be completed.  The 
examiner should obtain a full recorded 
history from the Veteran with regard to the 
shoulders and left hip.  The claims file 
must be made available to the examiner for 
review in conjunction with the examination.  
The examiner should first determine what, 
if any, disabilities of the shoulders and 
left hip exist.  In so doing, the examiner 
should distinguish, if possible, any 
disabilities that are separate and distinct 
from the upper extremity neurological 
impairment that has already been associated 
with the service-connected cervical spine 
disability.  With regard to the left hip, 
the examiner should obtain a history from 
the Veteran regarding any prior left hip 
surgery.  Then, the examiner should opine 
as to whether it is at least as likely as 
not (a probability of 50 percent or 
greater) that there is any relationship 
between any currently diagnosed arthritis 
of the shoulders and/or left hip and active 
service.  In addition, if the examiner 
determines the existence of current left 
hip arthritis and/or bilateral shoulder 
arthritis; then, the examiner should also 
opine as to whether any such arthritis 
disability is as likely as not secondary 
to, or aggravated by, (i.e., permanently 
worsened) by the service-connected cervical 
spine disability, and if so, what level of 
disability is attributable to the 
aggravation.  A complete rationale should 
accompany all opinions expressed.

4.  Provide the Veteran with a Statement of 
the Case as to the issues of service 
connection for residuals of prostate cancer 
and entitlement to a TDIU in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  If the Veteran perfects his 
appeal by submitting a timely and adequate 
substantive appeal, then the RO should 
return the claim to the Board for the 
purpose of appellate disposition.

5.  Then, readjudicate the Veteran's claims 
of service connection for bilateral shoulder 
arthritis and let hip arthritis.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC), and an appropriate period of 
time allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


